Citation Nr: 0422604	
Decision Date: 08/17/04    Archive Date: 08/24/04

DOCKET NO.  97-23 581A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Evaluation of right foot calluses, hallux valgus, 
hammertoes, and bunions, currently rated as 30 percent 
disabling.

2.  Evaluation of left foot calluses, hallux valgus, 
hammertoes, and bunions, currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from January 1974 to May 1975. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  several rating determinations of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Oakland, California.  

A review of the record demonstrates that the last time this 
matter was before the Board, the issues on appeal were as 
follows:  (1)  Entitlement to service connection for hallux 
valgus, hammertoes, and bunions (2)  Entitlement to a 
temporary total evaluation due to treatment from a service-
connected disability requiring convalescence (3)  Entitlement 
to an evaluation in excess of 10 percent for a right foot 
calluses and (4)  Entitlement to an evaluation in excess of 
10 percent for left foot calluses.  

In a December 2003 rating determination, the RO assigned a 30 
percent evaluation for calluses, hallux valgus, hammertoes, 
and bunions of the right, with an effective date of February 
26, 1996, the date of the veteran's original request for 
service connection for a right foot disability.  The RO also 
assigned a temporary total convalescent rating from the May 
14, 1997, to July 1, 1997, and a 30 percent disability 
evaluation thereafter.  

The RO also assigned a 30 percent evaluation for calluses, 
hallux valgus, hammertoes, and bunions of the left foot, with 
an effective date of February 26, 1996, the date of the 
veteran's original request for service connection for a left 
foot disability.  It further assigned a temporary total 
convalescent rating from the January 17, 2002, to March 1, 
2002, and a 30 percent disability evaluation thereafter.  

As a result the RO's action, the remaining issues on appeal 
are those listed on the title page of this decision.  


FINDINGS OF FACT

1.  The veteran maintains the use of his right foot.

2.  The veteran maintains the use of his left foot.  

3.  The surgical scars resulting from the veteran's foot 
surgeries have been described as tender and painful.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for right foot calluses, hallux valgus, hammertoes, and 
bunions, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§  3.321(b)(1), 4.1, 4.3, 4.7, 4.63, 4.71a, 
Diagnostic Codes 5280, 5281, 5282, 5283, 5284 (2003).

2.  The criteria for an evaluation in excess of 30 percent 
for left foot calluses, hallux valgus, hammertoes, and 
bunions, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§  3.321(b)(1), 4.1, 4.3, 4.7, 4,63, 4.71a, 
Diagnostic Codes 5280, 5281, 5282, 5283, 5284 (2003).

3.  The criteria for a 10 percent evaluation for painful and 
tender scars as residuals of right foot surgeries have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.118, Diagnostic Codes 7803, 7804, 
7805 (2002 &2003).

4.  The criteria for a 10 percent evaluation for painful and 
tender scars as residuals of left foot surgeries have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.118, Diagnostic Codes 7803, 7804, 
7805 (2002 &2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  The law and regulations eliminate the 
concept of a well-grounded claim, redefine the obligations of 
VA with respect to the duty to assist, and supersede the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See 38 C.F.R. §§ 3.156, 3.159.  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Hereinafter 
known collectively as VCAA.

The VCAA is applicable to all claims filed on or after 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  The Board concludes the discussions in the October 
1996, January 1997, August 1997, and December 2003 rating 
determinations, the June 1997 SOC, and the August 1997, July 
1999, October 2001, April 2003, and December 2003 SSOCs 
informed the appellant of the information and evidence needed 
to substantiate this claim.  In a July 2002 letter, the RO 
informed the appellant of the VCAA.  It specifically notified 
him of what the evidence had to show to support his claim, 
what had been done with his claim, what the veteran should do 
in support of his claim, where and when to send information, 
and where to contact VA if he needed assistance.  It also 
informed the veteran of VA's duty to assist him in obtaining 
evidence for his claim and what the evidence had to show to 
establish entitlement.  Moreover, this matter was remanded on 
two separate occasions with the requested development being 
accomplished insofar as possible.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  He was also afforded several VA 
examinations during the course of this appeal and appeared at 
a hearing at the local RO before a hearing officer.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (Vet. 
App., June 24, 2004), held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

All the VCAA requires in this regard is that the duty to 
notify is satisfied and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

The Board finds that the appellant was fully notified of the 
need to give to VA any evidence pertaining to his claim.  In 
addition to the July 2002 letter, the veteran was also 
notified of the VCAA laws and regulations as part of the 
December 2003 SOC. 

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.


Increased Evaluations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2003).  In determining the disability evaluation, the VA has 
a duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2003).

The Board notes that in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of 
the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern).  In Fenderson, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28.

It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as at least minimally compensable.  See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (indicates that 
pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain may be the basis 
for a rating for a disability rated based on limitation of 
motion, regardless of whether or not the limitation of motion 
specified in the Diagnostic Code criteria is shown).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance.  Weakness is as 
important as limitation of motion, and a part which becomes 
disabled on use must be regarded as seriously disabled.  
Functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is to be 
considered in evaluating the degree of disability, but a 
little-used part of the musculoskeletal system may be 
expected to show evidence of disuse, through atrophy, the 
condition of the skin, absence of normal callosity, or the 
like.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 contemplate inquiry into 
whether there is crepitation, limitation of motion, weakness, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.

A 10 percent rating is provided for hallux valgus, 
unilateral, when severe, if equivalent to amputation of the 
great toe, or when operated with resection of the metatarsal 
head.  38 C.F.R. § 4.71a, DC 5280 (2003).

A 10 percent rating is also provided for unilateral hallux 
valgus. 38 C.F.R. § 4.71a, DC 5281 (2003).

A 10 percent evaluation is also warranted for hammertoe, when 
all toes are involved.  38 C.F.R. § 4.71a, DC 5282 (2003).

Under Diagnostic Code 5283, a 10 percent rating is assigned 
for moderate malunion or nonunion of the metatarsal bones.  A 
20 percent evaluation is assigned for a moderately severe 
condition, and a 30 percent evaluation is assigned for a 
severe condition.  38 C.F.R. § 4.71a, DC 5281 (2003).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2003), a 
moderate foot injury warrants a 10 percent rating.  A 
moderately severe foot injury warrants a 20 percent rating.  
A severe foot injury warrants a 30 percent evaluation.

In order for a higher evaluation to be assigned, there must 
be evidence of actual loss of use of the foot.  In the event 
of a total loss of use, a 40 percent evaluation may be 
assigned under 38 C.F.R. Section 4.71a, Diagnostic Code 5284.  
This is the maximum rating provided under the "amputation 
rule" for any combination of pathology below the knee.  
38 C.F.R. § 4.68; Code 5165.  (The combined rating for 
disabilities of an extremity shall not exceed the rating 
provided for amputation at the elective level.  The maximum 
schedular rating for a below the knee amputation improvable 
by a prosthetic device is 40 percent.)

Under 38 C.F.R. § 4.63, loss of use of a foot, for the 
purpose of special monthly compensation, will be held to 
exist when no effective function remains other than that 
which would be equally well served by an amputation stump at 
the site of election below the knee with use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function of the foot, whether 
the acts of balance and propulsion, etc., in the case of the 
foot, could be accomplished equally well by an amputation 
stump with prosthesis.  (a) Extremely unfavorable complete 
ankylosis of the knee, or complete ankylosis of 2 major 
joints of an extremity, or shortening of the lower extremity 
of 3 1/2 inches (8.9 cms.) or more, will be taken as loss of 
use of the foot involved.  (b) Complete paralysis of the 
external popliteal nerve (common peroneal) and consequent, 
footdrop, accompanied by characteristic organic changes 
including trophic and circulatory disturbances and other 
concomitants confirmatory of complete paralysis of this 
nerve, will be taken as loss of use of the foot.

The Board notes that at the time of his April 1997 VA 
examination, the veteran was noted to have calluses on both 
feet.  On the right foot there was a callus on the base of 
the first metatarsal head and between the base of the third 
and fourth metatarsal heads.  On palpation they were painful.  
On the left foot, there was a callus on the second metatarsal 
head and on the medial aspect of the first metatarsal head.  
There was also a callus on the second and third metatarsal 
head on the soles of the foot.  All calluses were painful.  
Functional limitation included difficulty walking.  The 
veteran's walking distance was limited due to pain.  He had 
to wear multiple layers of socks.  If he walked two or more 
blocks he had pain.  After four or five blocks, the veteran 
had to stop.  If he walked with one pair of socks, it was 
only for a few yards.  He could not run and had difficulty 
walking on his toes.  He could walk short distances on his 
heels.  The veteran had difficulty wearing dress shoes and 
stated that wearing tennis shoes was more comfortable.  He 
also had pain on standing and weightbearing.  X-rays of both 
feet showed bilateral hallux valgus and an old fracture of 
the right fifth metatarsal bone.  

At the time of his February 1998 hearing, the veteran 
testified as to the inservice conditions which led to his 
foot problems.  He further stated that that he was wearing 
boots and using a cane.  He also reported having problems 
walking more than three blocks.  He further noted having 
problems with prolonged standing.  

At the time of a May 1999 VA examination, the veteran 
reported having constant pain in his feet, made worse by 
walking or standing.  

Physical examination revealed that the veteran's feet showed 
a normal configuration.  The weight was borne over the 
calcanei and there was no inward bowing of the Achilles 
tendon.  There were surgical scars over the right first 
metatarsal phalangeal joint on the third and fourth toes.  
Examination of the foot showed no plantar tenderness or 
metatarsalgia.  There was a moderate callosity under the 
right second metatarsal head that was nontender.  The left 
foot showed no plantar surface tenderness or metatarsalgia.  
There was a tender callus under the second metatarsal head 
and a nontender callus under the fourth metatarsal head.  
Diagnoses of status post-operative right foot (bunionectomy) 
with nontender callus, and callosities of the left foot, 
tender under the second metatarsal head, nontender under the 
fourth metatarsal head, were rendered.

At the time of a September 2001 VA examination, the veteran 
reported having persistent toe pain.  He also noted having 
pain with walking.  The veteran stated that he was unable to 
hold a job because he had difficulty standing for more than 
two or three hours.  He also stated that he could not walk 
more than two or three hours at a time.  He reported soaking 
his feet twice a week.  The veteran indicated that he had 
been unable to work for years.  

Physical examination revealed a 4.5 cm. linear scar over the 
dorsum of the right great toe and a 2 cm. scar between the 
dorsum of the fourth and fifth metatarsal raise.  These areas 
were all moderately tender, especially the right great toe.  
The medial aspect was also tender.  There was a hard mass in 
the right medial metatarsophalangeal joint of the first toe, 
which was moderately tender.  The veteran stated that this 
was a screw working its way out of his foot.  Range of motion 
revealed that the right great toe dorsiflexed to 30 degrees 
and plantar flexed to 10 degrees at the metatarsophalangeal 
joint.  On the left, the veteran had 35 degrees of plantar 
flexion and 25 degrees of dorsiflexion.  The interphalangeal 
joint had no motion in the right great toe and normal range 
of motion in the left great toe.  There were some hammer toe 
deformities on the right and left toes.  There was a bunion 
deformity on the left great toe.. There was also some mild 
hallux valgus orientation of the right great toe.  The 
veteran had a mild antalgic gait wearing open-toed shoes.  He 
also had tender calluses on the right and left feet.  It was 
the examiner's assessment that the veteran had bilateral 
hallux valgus, hammertoes, bilateral bunions, and bilateral 
calluses of the feet.  

At the time of a June 2003 VA examination, the veteran 
reported that he was now able to walk one or two blocks.  He 
could not bend his third toe on the right foot.  The veteran 
also noted having persistent calluses which caused pain.  He 
was wearing custom made orthotics in his shoes and was still 
not able to walk for a significant amount of time.  

Physical examination revealed the veteran to be ambulating 
quite slowly with a metal cane and a marked antalgic gait.  
The veteran bore most of his weight on the lateral surface of 
his foot when he stepped and rotated posteriorly to provide 
weight to the heel when he walked.  Examination of the right 
foot revealed a 4 cm. scar over the dorsum of the first 
metatarsophalangeal joint.  The area was mildly tender.  
There was minimal hallux valgus orientation.  A 6 cm. scar 
over the third toe was also mildly tender.  A 3 cm. scar over 
the third toe was also tender.  The veteran was unable to 
spread his toes.  Range of motion for the first 
metatarsophalangeal joint was 10 degrees of flexion and 10 
degrees of extension.  Examination of the left foot revealed 
a 6 cm. scar on the dorsum of the metatarsophalangeal joint 
of the great toe on the left foot.  The veteran was not able 
to stand on his toes or heels.  Range of motion of the 
metatarsophalangeal joint revealed 20 degrees of extension 
and 20 degrees of flexion.  The veteran also had mild tender 
calluses.  

The veteran reported that he developed painful calluses in 
the 1970's which caused him to alter his gait.  He had to 
walk and bear weight on the outside of his foot.  He reported 
that the abnormal gait caused pan in different areas of his 
foot.  It was the examiner's assessment that the veteran had 
intractable calluses of both feet, hallux valgus, 
bilaterally, status post bunionectomy postoperative, 
hammertoes, bilaterally, and status post arthrodesis, right 
foot.  

An evaluation in excess of 30 percent is not warranted.  The 
veteran has not been shown to have extremely unfavorable 
complete ankylosis of the knee, or complete ankylosis of 2 
major joints of an extremity, or shortening of the lower 
extremity of 3\1/2\ inches (8.9 cms.) or more.  Complete 
paralysis of the external popliteal nerve (common peroneal) 
and consequent, footdrop, accompanied by characteristic 
organic changes including trophic and circulatory 
disturbances and other concomitants confirmatory of complete 
paralysis of this nerve has also not been demonstrated.  

While the Board does not doubt the severity of the veteran's 
foot problems, the objective medical evidence does not 
demonstrate that the veteran currently has loss of use of 
either foot.  

As to the veteran's surgical foot scars, the Board notes that 
the regulations governing scar codes were changed during the 
course of the veteran's appeal.  

VA's General Counsel held that when a provision of the VA 
rating schedule is amended while a claim for an increased 
rating under that provision is pending, a determination as to 
whether the intervening change is more favorable to the 
veteran should be made.  If the amendment is more favorable, 
that provision should be applied to rate the disability for 
periods from and after the effective date of the regulatory 
change; and the prior regulation should be applied to rate 
the veteran's disability for periods preceding the effective 
date of the regulatory change. The veteran was notified of 
the both the old and new rating criteria. 

Under the old rating criteria, effective prior to August 30, 
2002, superficial and poorly nourished scars with repeated 
ulceration, warranted a 10 percent evaluation under 38 C.F.R. 
§ 4.118, Diagnostic Code 7803.  For superficial scars that 
were tender and painful on objective demonstration, a 10 
percent evaluation was warranted under 38 C.F.R. § 4.118, 
Diagnostic Code 7804.  Other scars were rated on limitation 
of function of the affected part.  38 C.F.R. § 4.118, 
Diagnostic Code 7805.  

Under the new rating criteria under Diagnostic Code 7801, 
effective August 30, 2002, for scars other than head, face, 
or neck, that are deep or that cause limited motion with 
areas of or exceeding 144 square inches (929 sq. cm.), a 40 
percent disability evaluation is warranted.  An area or areas 
exceeding 72 square inches (465 sq. cm.) warrants a 30 
percent disability evaluation.  An area or areas exceeding 12 
square inches (77 sq. cm.) warrants a 20 percent disability 
evaluation.  An area or areas exceeding 6 square inches (39 
sq. cm.) warrants a 10 percent disability evaluation.  Note 
(1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  Note (2):  A deep 
scar is one associated with underlying soft tissue damage.  

Under Diagnostic Code 7802, scars, other than head, face, or 
neck, that are superficial and that do not cause limited 
motion with an area or areas of 144 square inches (929 sq. 
cm.) or greater warrant a 10 percent disability evaluation.  
Note (1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  Note (2): A 
superficial scar is one not associated with underlying soft 
tissue damage.  

Under Diagnostic Code 7803, scars, superficial, unstable, 
warrant a 10 percent disability evaluation.  Note (1): An 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  Note (2):  A 
superficial scar is one not associated with underlying soft 
tissue damage.  

Under Diagnostic Code 7804, scars, superficial, painful on 
examination, warrant a 10 percent disability evaluation.  
Note (1):  A superficial scar is one not associated with 
underlying soft tissue damage.  Note (2): In this case, a 10-
percent evaluation will be assigned for a scar on the tip of 
a finger or toe even though amputation of the part would not 
warrant a compensable evaluation.  (See § 4.68 of this part 
on the amputation rule.)  Under diagnostic code 7805, scars, 
other; are rated on limitation of function of affected part.

With regard to the old rating criteria, the scar areas have 
been found to be painful and tender to the touch.  As such, a 
10 percent disability evaluation is warranted under 
Diagnostic Code 7804.  This is the highest schedular 
disability evaluation under this Code.  As noted above, a 10 
percent disability evaluation under Diagnostic code 7803 
requires poorly nourished scars with repeated ulceration.  
There has been no demonstration of either poor nourishment or 
repeated ulceration with regard to the scar.  As to 
limitation of motion, there has been no limitation of motion 
associated with the scar.  Moreover, the veteran has been 
assigned a separate disability evaluation for the foot 
injuries that subsequently required surgery.  

As to the new criteria, the Board notes that an increased 
evaluation under DC 7801 or 7802 is not warranted as the 
veteran's scar area does not exceed 39 sq. centimeters.  An 
increased evaluation is also not warranted under DC 7803 as 
the veteran's scar has not been shown to be unstable.  As to 
DC 7804, the Board notes that the veteran has reported that 
his scar is painful, which warrants a 10 percent disability 
evaluation.  Finally, as to DC 7805, the Board notes that the 
veteran has been assigned a separate disability evaluation 
for residuals of the foot injuries.  

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors that would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993). 38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

The veteran has not required frequent periods of 
hospitalization for his right and left foot disabilities and 
his treatment records are void of any finding of exceptional 
limitation due to the right and left foot disabilities beyond 
that contemplated by the schedule of ratings.  Consequently, 
the Board finds that the evaluation assigned in this decision 
adequately reflects the clinically established impairment 
experienced by the veteran and his request for a higher 
initial evaluation is denied.  Additionally, there is nothing 
in the record to suggest the need for staged ratings.


ORDER

An evaluation in excess of 30 percent for right foot 
calluses, hallux valgus, hammertoes, and bunions, is denied.  

An evaluation in excess of 30 percent for left foot calluses, 
hallux valgus, hammertoes, and bunions, is denied.

A 10 percent evaluation for tender scars as a residual of 
right foot surgeries resulting from the veteran's service-
connected right foot disability is granted subject to 
regulations governing monetary benefits.



A 10 percent evaluation for tender scars as a residual of 
left foot surgeries resulting from the veteran's service-
connected right left foot disability is granted subject to 
regulations governing monetary benefits.



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



